BRETT, Judge.
This is an original proceeding herein by-John Smith, Jr., an inmate of the penitentiary, seeking a writ of mandamus for case-■made for an appeal. It appears in a response by the District Court of Tulsa County, Oklahoma, that the request was denied for the following reasons to wit:
(1) The judgment and sentence was entered upon petitioner’s plea of guilty and his request for casemade was frovolous.
(2) The petitioner does not state petition•er is without friends or relatives who could finance said appeal;
(3) The petitioner does not state his •counsel is unable to prepare the casemade from memory. The petition is defective in all the foregoing respects; under these conditions the writ must be denied. Application of Mennelli, Okl.Cr., 332 P.2d 38.
It is apparent this petition is wholly without merit and the Writ of Mandamus for casemade is denied.
POWELL, P. J., and NIX, J., concur.